 238 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHATCHER GLASSMANUFACTURINGCOMPANY, INC'andINTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOF AMERICA,LOCAL No. 691, AFL,PETITIONER.Case No.9-RC-1239.November 30,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Glass Bottle Blowers Association of the United States andCanada, AFL, hereinafter referred to as GBBA, and its affiliate localsNos. 42, 174, 180, and 181, all joint Intervenors herein, urge that thecontract now in existence between GBBA and Local 42 and the Em-ployer covering the production and maintenance employees of theEmployer's Lawrenceburg, Indiana, plant constitutes a bar to theinstant petition.Pursuant to a consent election held under the direction of theRegional Director for the Ninth Region, GBBA was certified on De-cember 29, 1945, as the exclusive bargaining- representative of a singleunit comprising the production and maintenance employees at theEmployer's Elmira and Olean, New York, and Streator, Illinois,plants.3Shortly thereafter GBBA and its affiliate locals 174,180, and181 entered into the first of a series of contracts with the Employercovering these employees, the most recent having been executed on.September 1, 1950, for a term expiring September 1, 1951.On March1, 1951, GBBA and its Local 42 entered into an agreement with theEmployer -extending the coverage of the 1950-1951 contract to include1The Employer's name appears as amended at the hearing.2 The hearingofficer referredto theBoard theEmployer'smotion to dismiss the petitionon the groundof surprise occasioned by amendmentof the unitdescription,over theEmployer's objection,at the hearing.As therecord discloses that the Employer was givenfullopportunity to participate,and as the issues were in factfullylitigatedat thehearing,we find that the Employer was not prejudiced by the amendment.The motion is herebydenied,aDuring the period of 1937 to 1945,OBBA represented the same employees on a single-plant basis.97 NLRB No. 33. THATCHER GLASS MANUFACTURING COMPANY, INC.239the production and maintenance employees of the Employer's newlyacquired Lawrenceburg, Indiana, plant.'On May 9, 1951, the Peti-tioner filed the petition in this case, seeking to represent the productionand maintenance employees of the Lawrenceburg plant.On May29, 1951, the Employer and the Intervenors executed an amendmentto the multiplant contract which, among other things, extended itstermination date to September 1, 1952.As the petition herein was filed before the execution of the May 29,1951, extension agreement, we find that neither it nor the September1, 1950, contract, which has since expired, constitute a bar to a presentdetermination of representati ves.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit embracing all production and main-tenance employees of the Employer's Lawrenceburg, Indiana, plant,excluding machine operators and upkeep men and employees of themold-making department.5There is no dispute among the partiesas to the composition of the unit, the only issue being as to its scope.Both the Employer and the Intervenors urge that a unit restrictedto the production and maintenance employees of a single plant, asrequested, is inappropriate in view of the high degree of integrationof the Employer's four-plant operations and the history of collectivebargaining for production and maintenance employees on the basisof a multiplant unit covering the plants of this Employer.At all of the Employer's 4 plants (Elmira and Olean, New York,Streator, Illinois, and Lawrenceburg, Indiana) the Employer is en-gaged in making glass containers.The production operations atall the plants are substantially the same.At each plant, raw materialsare processed into the finished product.The Employer's centraloffice is located at the Elmira, New York, plant, where production isscheduled, and a system of purchasing and sales for all the plants ismaintained.General personnel policies are determined at Elmira, acentral payroll system is maintained, and wages throughout the systemare comparable.However, each local plant payroll is made out at therespective plant, and wages are paid at each plant with funds depositedlocally by the Elmira office.Employees are generally hired at the4Although it was testified,as to the Lawrenceburg plant, that"plant employees startedto get into operation as far back as February,1951," actual production did not begin untilApril 16, 1951.5 The machine operators and upkeep men are currently represented by the GBBA, andthe mold makers and apprentices by the American Flint Glass Workers Union of NorthAmerica,AFL. In the case of each of these groups the contract covers a multiemployerunit and wasexecuted for the Employer by the Glass Container Manufacturers Institute, ofwhich the Employer is a member. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal plant, subject to approval by the Elmira office.Employees atthe other plants were offered the opportunity to come to the Lawrence-burg plant when that plant was first opened up, and approximately33 employees availed themselves of the opportunity to transfer.Therehave also been other instances of interplant transfer, notably in 1947,when the Employer-closed down one of its tanks at the Olean plant,and approximately 50 employees were transferred to Elmira andStreator.The Lawrenceburg plant was built by the Employer in 1950 and1951.Employees were at work as early as February 1951, but actualproduction of glass containers did not begin until April 16, 1951.Thus the plant is new, and was included within the multiplant con-tractual unit for only approximately 2 months before the filing of thispetition.In the light of the entire record, we believe that the inte-gration of the Lawrenceburg plant with the other plants of the Em-ployer's system is not such as to preclude the possibility that it may ap-propriately constitute a separate unit.On the other hand, it may alsoappropriately form part of the existing multiplant unit.As theLawrenceburg plant is a new one, having only recently been put intooperation, we believe that its production and maintenance employeesshould be given the opportunity to express their desires as to repre-sentation in a self-determination election.6We shall accordingly direct that an election be held in the followingvoting group : All production and maintenance employees at theEmployer's Lawrenceburg, Indiana, plant, excluding machine opera-tors,machine upkeep men and their apprentices and learners, em-ployees in the mold-making department, office and plant clericalemployees, first aid employees, engineers and technical employees,guards,' professional employees, and supervisors as defined in the Act.If a majority vote for the Petitioner, they will be -taken to have indi-cated their desire to constitute a separate appropriate unit, and theRegional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitioner fora unit comprising the employees above described, which the Board;under such circumstances, finds to be appropriate for the purposes ofcollective bargaining.In the event a majority vote for the Inter-venor, that organization may,bargain for such employees as part of6 CfR.P. Scherer Corporation,Hypospray Division,95 NLRB 1426;PotlatchForests,Inc ,94 NLRB 1444;Brown EquipmentiManufacturing Co., Inc.,93 NLRB 1278;SinclairRefinery Company,92 NLRB 643.1 At the hearing the Employer indicated that four compressor operators would be desig-nated as part-time watchmen. It was expected that they would spend not more than 1hour per shift in watchmen's duties and the remainder of their time in their regular dutiesas compressor operators.If in fact they do not spend more than 50 percent of their timeas watchmen,they shall be included as production employeesOtherwise they shall beexcluded as guards. MILPRINT, INCORPORATED241the multiplant production and maintenance unit that it now repre-sents, and the Regional Director will issue a certificate of results ofelection to such effect.[Text of Direction of Election omitted from publication in thisvolume.]MILPRINT,INCORPORATED and INTERNATIONALBROTIIERIIOOD OF ELEC-TRICALWORKERS,LOCAL UNION 494,AFL,PETITIONER.Case No.13-IBC-2166.November 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herman J. DeKoven,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 94.The Petitioner requests that the Board find appropriate a unitconsisting of all journeyman electricians, apprentices, and electronictechnicians at the Employer's Milwaukee, Wisconsin, plant, excludingsupervisors and all other employees.The Intervenor and the Em-ployerployer assert the only appropriate unit is the existing bargaininggroup covering all employees with the exception of the lithographicdepartment, the rotary pressroom, and printing employees.The Employer's Milwaukee plant is engaged in the conversion offilm into packages and printing labels and similar material thereon.There are approximately 600 employees in the broad production andmaintenance unit represented by the Intervenor which has been thebargaining agent since 1937.The employees whom, the Petitioner'United Paper Workers of America, CIO,Local Number 356,herein called the Intervenor,was granted permission to intervene at the hearing upon the showing of a contractual in-terest in the representation of these employees.97 NLRB No. 34.